Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 8-9, 13, 17-19 are objected to because of the following informalities: 
In Claim 4, line 4, “a quantized value” was probably meant to be: the quantized value. The same objection is made for Claim 9 at line 6, for Claim 13 at line 4, and for Claim 18 at line 6.
In Claim 8, line 5, “the number of quantization bits” was probably meant to be: a number of quantization bits (or Claim 7 should depend from Claim 2). The same objection is made for Claim 17 (or Claim 16 should depend from Claim 11).
In Claim 19, lines 4-5, “based on the one or more floating using a set of floating-point values and damped value” was probably meant to be: using the set of floating-point values and a damped value.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitations “quantizing a machine learning model” and “assigning a quantized value”. However, it is unclear in the claim as to what values/parameters of the machine learning model is being quantized and assigned the quantized value. The same rejection is made for similar independent Claims 10 and 19 that recites similar limitations. The dependent claims are also subsequently rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Looking at similar independent Claims 1, 10 and 19 we see limitations directed towards quantizing a machine learning model using a normalization factor and a damped value which under its broadest reasonable interpretation are directed towards the “Mathematical Concepts” groupings of abstract ideas. That is, quantization is a mathematical operation based on mathematical calculations. Similar dependent Claims 2-9, 11-18 and 20 are similarly directed towards the abstract idea of “Mathematical Concepts” and recites further limitations and equations for implementing the quantization.
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements of a processor and/or a quantizer and/or quantization 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements as pointed out above for performing the quantization amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are therefore not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1-4, 7, 10-13, 16, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Diril, US 2019/0171927 A1.

Regarding Claim 1, Diril teaches:
A method for quantizing a machine learning model during an inference phase, the method comprising (paragraphs 4, 24, 53: quantizing the neural network during the inference stage): 
storing a normalization factor that is determined using a set of floating-point values and a damped value of a damped value sequence (paragraphs 4, 36, 38, 46, 49: wherein it is discussed a quantization scaling factor, that is the normalization factor, which is based on limit values that are the damped values);
and assigning a quantized value for each floating-point value of the set of floating-point values based on the damped value sequence and the normalization factor (paragraphs 38, 53: quantizing the floating point numbers).

Regarding Claim 2, Diril further teaches:
The method of claim 1, further comprising determining the damped value from the damped value sequence using the damped value sequence and a number of quantization bits (paragraphs 38, 46, 53: quantization bits/bit width used in determining the limit values/damped value).

Claim 3, Diril further teaches:
The method of claim 2, wherein determining the damped value from the damped value sequence comprises using the largest damped value from the damped value sequence based on the number of quantization bits (paragraphs 36, 45: using the maximum/largest limit value/damped value).

Regarding Claim 4, Diril further teaches:
The method of claim 1, wherein assigning the quantized value for each floating-point value of the set of floating-point values comprises: assigning a quantized value for each floating-point value in the set of floating-point values based on a comparison of adjacent damped values of the damped value sequence using the normalization factor (paragraphs 51-52: quantization based on a comparison of current and previous limit values/damped values, that would be adjacent values).

Regarding Claim 7, Diril further teaches:
The method of claim 1, wherein the normalization factor is determined using a maximum value from the set of floating-point values, a minimum value from the set of floating-point values, and the damped value (paragraphs 5, 36, 38: wherein the quantization scaling factor, that is the normalization factor, is determined on maximum and minimum values of the limit values that are the damped values).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Diril, US 2019/0171927 A1, in view of Pan, US 2018/0350109 A1.

Regarding Claim 5, with Diril teaching those limitations of the claim as previously pointed out, Diril may not have explicitly taught:
The method of claim 1, wherein the damped value sequence is computed using a damped value equation and a damping weight. (Emphasis added).
However, Pan shows (paragraphs 38-39: wherein the quantization is based on a sequence/equation and a quantization step size/weight).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Pan with that of Diril for having the 
The ordinary artisan would have been motivated to modify Diril in the manner set forth above for the purposes of finding an optimal quantization step size [Pan: paragraph 39].

Claims 9 and 18 (and 6, 8, 15, 17) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-14 and 16 are similar to Claims 1-5 and 7 respectively, and are rejected under the same rationale as stated above for those claims.
Claims 19-20 are similar to Claims 1-2 respectively, and are rejected under the same rationale as stated above for those claims.

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant and pertinent prior art relating to this application where for example Zeng, US 2020/0134324 A1, teaches fixed-point quantization in deep neural networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243. The examiner can normally be reached M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DAVE MISIR/Primary Examiner, Art Unit 2127